Citation Nr: 1115171	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO. 06-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for gait ataxia.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The matter was remanded by the Board in February 2008 for verification and a search for records for certain periods of reserve service and obtaining a VA examination and opinion, in February 2009 for consideration of newly received medical evidence including a December 2008 private medical opinion submitted in support of his claim, and in January 2010 to obtain relevant treatment records and to obtain a VA examination and opinion based on review of all pertinent evidence in the claims file.

The Veteran requested a Board hearing in Washington, D.C., in connection with his claim, but did not report for his scheduled hearing in July 2006. He has not provided good cause for not appearing for the hearing and has made no attempt to reschedule the hearing. Thus, the Board finds the Veteran's request for a Board hearing to be withdrawn. See 38 C.F.R. 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At an April 2008 VA examination by a VA physician's assistant, the examiner opined that the Veteran's gait ataxia and neuropathy were not related to active service. He reasoned that the Veteran was discharged from service without any history of peripheral neuropathy or ataxia, and that these medical conditions did not present until nearly 30 years after service and were not recognized complications of Agent Orange exposure.

In a December 2008 medical opinion received from Michael Harpold, D.C., who had treated the Veteran for several years, Dr. Harpold opined that the Veteran suffered from subacute peripheral neuropathy most likely secondary to Agent Orange exposure. He elaborated that the predominant historical factor that separated the Veteran from other patients in his demographic was his exposure to Agent Orange during the Vietnam War.

In April 2010 the Veteran was afforded a VA examination and opinion conducted by a VA neurologist. The examiner provided a detailed examination of the Veteran that included a detailed review of the Veteran's medical history, including episodes of VA neurological treatment of the Veteran by the examiner himself. He found that the Veteran has gait ataxia that is likely caused by peripheral neuropathy evidenced by history and clinical and laboratory testing. His concluding opinion was that he could not establish whether the Veteran's neuropathy was due to herbicide exposure the Veteran experienced in Vietnam without resorting to mere speculation. However, the VA neurologist provided no rationale or explanation for this concluding opinion.

With respect to the April 2010 VA examination and opinion, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The medical conclusion reached by the April 2010 VA examiner is not adequate due to the lack of adequate reasoning to support its conclusion that the requested medical nexus opinion could not be provided without resort to mere speculation. Neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

More specifically and importantly for this case, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court of Appeals for Veterans Claims (Court) held  that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Court in Jones further held that the examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination. See Wallin v. West, 11 Vet. App. 509, 514 (1998). The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Id.

Additionally, the Court in Jones asserted that the examiner should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

In light of the foregoing, the Board must remand the claim on appeal for a clarifying medical opinion that fulfills the Court's requirements regarding determinations that a medical opinion cannot be provided without resort to speculation, as set forth in Jones v. Shinseki, 23 Vet. App. 382 (2009).

Also, an award letter from the Social Security Administration (SSA) received by VA in June 2008 indicates that the Veteran has been awarded SSA monthly disability benefits effective from September 2006. The records may be relevant to the nature and etiology of the Veteran's gait ataxia and therefore must be sought in connection with the current appeal. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

Additionally, the RO/AMC must seek to obtain any pertinent records of VA or private medical treatment that have not yet been associated with the claims file. It does not appear that VA records of neurological treatment from January 2005 to January 2006, some of which are referenced by the April 2010 VA examiner's report, to include records of treatment of the Veteran by the VA examiner himself, have been associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his gait ataxia or peripheral neuropathy from 1994 forward (the April 2010 VA examination report indicates that the Veteran's problems walking began in 1994).

(a) After obtaining any appropriate authorizations for release of medical information, seek to obtain all records that have not been previously received into the claim file from each identified health care provider the Veteran identifies. 

(b) The records sought must include all records of VA neurological treatment from January 2005 to January 2006 and from March 2010 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3. Obtain a clarifying medical opinion, preferably from the VA neurologist who conducted the April 2010 VA examination and who has in the past treated the Veteran, but otherwise from another suitably qualified physician if the neurologist who conducted the April 2010 VA examination is not available.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) The primary purpose of the clarification opinion is to provide the reasoning for or reconsideration of the conclusion that the examiner could not establish whether the Veteran's current neuropathy is due to in-service herbicide exposure in Vietnam without resorting to mere speculation.

(c) Also, for purpose of consideration of the unusual applicable presumptive laws and regulations legally pertaining to this matter, the examiner must provide an opinion, with an adequate rationale, as to whether the Veteran experienced acute or subacute peripheral neuropathy with an onset within one year after November 1968, the end of the Veteran's period of service in Vietnam (and therefore the end of his presumed exposure to certain herbicide agents), but that resolved within two years of the date of onset. 

(d) The examiner must indicate if there is additional testing or information that is available that would permit an opinion as to whether the Veteran's current peripheral neuropathy is a result of his exposure to herbicide agents in Vietnam. If so, all such available information or testing must be sought or conducted, as appropriate. If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(e) The examiner must determine whether research in the medical literature might assist him in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.

(f) The examiner must indicate whether his use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his knowledge and expertise in particular.

(g) If after the above factors are taken into consideration, the examiner continues to find that he cannot provide an opinion as to whether the Veteran's neuropathy is related to in-service exposure to Agent Orange or other herbicide agents in Vietnam, he must provide the basis for his conclusion that the requested opinion cannot be provided without resort to mere speculation. 

(i) It must be clear in the examiner's remarks whether it can be determined from current medical knowledge that exposure to certain herbicide agents to include Agent Orange can cause peripheral neuropathy many years later.

(ii) It must be indicated if under the facts of this case the actual cause of the Veteran's peripheral neuropathy cannot be selected from multiple potential causes. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the primary purpose of the clarifying opinion-- to provide the reasoning for or reconsideration of the conclusion that he could not establish whether the Veteran's neuropathy is due to herbicide exposure in Vietnam without resorting to mere speculation.

4. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



